DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
This is a non-final rejection in response to the amendments and arguments filed on 05/24/2021. Claims 1, 3, 4, 6, and 16-18 are currently pending with claim 1 amended, claims 2, 5, and 7-15 canceled.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/24/2021 has been entered.
 
Response to Arguments 
Applicant's arguments filed 05/24/2021, with respect to the art rejections, have been fully considered but they are not persuasive. It is contended that the contended that even though the annotated figure of Klaus does not clearly show the limitations as amended in claim 1, the prior art Fredmonski teaches such limitations. See rejection to follow.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 6, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable WIPO Document WO 2014/016084 (and relying on US Patent 10,253,633 as official English translation) to Klaus et al. (Klaus) in view of US Patent 5,408,747 to Fredmonski et al. (Fredmonski).
In Reference to Claim 1
Klaus discloses an impeller (Fig. 1: 1) comprising: 
an impeller body (of 1) forming a disk-like shape (Fig. 1: half of disc and in cross-section as shown) and rotating about an axis (Fig. 1: 10) together with a rotating shaft (Fig. 1: 11); and 
a plurality of blades (Fig. 1: 3) provided so as to protrude from a hub surface (Fig. 1: of 2 and at B1) formed on a front surface side (Fig. 1: right facing surface of 2) of the impeller body, 
the blades each having a pair of side surfaces (Fig. 3: left and right surfaces of 3) that faces a circumferential direction of the rotating shaft (Fig. 1: direction into or out of the page, Fig. 3: left to right) and allows a fluid to flow along the pair of side surfaces, 
wherein the pair of side surfaces includes a pair of leading side surfaces (see Annotated Fig. 4 and at 5’) extending from a leading end (5’) of each of the blades in a region adjacent to the front surface side of the impeller body (Fig. 1: right, portion of 2), and 
a pair of trailing side surfaces (see Annotated Fig. 4 and at 4’) extending from the pair of leading side surfaces to a trailing end (4’) of each of the blades (Fig. 4: surfaces extending from 5’ to 4’);
wherein, in a cross sectional view of each of the plurality of blades in a direction along the hub surface (Fig. 4: Annotated line), both of the pair of leading side surfaces are curved forming a convex shape so as to be spaced apart from each other (Fig. 4: right, as curving away from each other) in the circumferential direction (Fig. 1: direction into page and Fig. 4: right, direction left to right of the illustrations A-D), and 
wherein, in the cross sectional view of each of the plurality of blades in the direction along the hub surface (as established), both of the trailing edge side surfaces are curved forming a concave shape so as to be close from each other (Fig. 4: right, as curving toward each other) in the circumferential direction.

    PNG
    media_image1.png
    748
    1152
    media_image1.png
    Greyscale

While Klaus teaches variations in cross-sectional thickness of the blade and dependent on location along the length and width of the blade, 
Klaus lacks (relative to a tip of the blade at B5): “… wherein the pair of leading side surfaces increases a distance from one another in the circumferential direction as the pair of leading side surfaces extends toward the trailing end, and the pair of trailing side surfaces approaches each other in the circumferential direction as the pair of trailing side surfaces extends toward the trailing end ...” 
(and relative to the hub surface) “… both of the pair of leading side surfaces are curved forming a convex shape from the leading end to a halfway position … both of the trailing edge side surfaces are curved from the halfway position to the trailing end … wherein a reduction of a distance between the pair of trailing edge side surfaces is greater in a region in a vicinity of the halfway position compared to the reduction of the distance in a region closer to the trailing end …” 
It should be noted that the illustrations A-D should be understood as extending from the skeleton surface (i.e. surface of hub 2 at B1) and therefore may not be accurately represented by the illustrations A-D as seen in Fig. 4 (see col 7, ll 65 thru col 8, ll 2).
Regarding the limitation “… wherein the pair of leading side surfaces increases a distance from one another in the circumferential direction as the pair of leading side surfaces extends toward the trailing end, and the pair of trailing side surfaces approaches each other in the circumferential direction as the pair of trailing side surfaces extends toward the trailing end ...”:
Fredmonski is also related to an impeller (for radial flow turbines, see col 1, ll 1-8) and curvature of the blades (Fig. 5A: 22), as the claimed invention, and teaches 
wherein a pair of leading side surfaces (Fig. 5A: left and right surfaces of 22 at top) increases a distance from one another (Fig. 5A: sides diverging relative to each other) in a circumferential direction (Fig. 5A: direction left to right) as the pair of leading side surfaces extends toward a trailing end (Fig. 5A: left bottom edge, not labeled, and Fig. 1C: 18), and 
a pair of trailing side surfaces (Fig. 5A: left and right surfaces of 22 at bottom) approaches each other (Fig. 5A: sides converging relative to each other) in the circumferential direction as the pair of trailing side surfaces extends toward the trailing end.
Regarding the limitation “… both of the pair of leading side surfaces are curved forming a convex shape from the leading end to a halfway position … both of the trailing edge side surfaces are curved from the halfway position to the trailing end … wherein a reduction of a distance between the pair of trailing edge side surfaces is greater in a region in a vicinity of the halfway position compared to the reduction of the distance in a region closer to the trailing end …”:
Fredmonski also teaches 
wherein both of a pair of leading side surfaces (Annotated Fig 1B: leading) are curved forming a convex shape from the leading end (Annotated Fig 1B: right end, not labeled) to a halfway position (Annotated Fig 1B: halfway) and 
both of trailing edge side surfaces (Annotated Fig 1B: trailing) are curved from the halfway position to a trailing end (Annotated Fig 1B: 18); and 
wherein a reduction of a distance between the pair of trailing edge side surfaces is greater (*Annotated Fig 1B: 1 to 2) in a region in a vicinity of the halfway position (Annotated Fig 1B: 1st region) compared (**Annotated Fig 1B: 3 to 4) to the reduction of the distance in a region closer to the trailing end (Annotated Fig 1B: 2nd region).
*This is in comparison to region in asterisk **.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide in the system of Klaus with a curving or curving of the leading and trailing edge surfaces at a tip and along a hub as taught by Fredmonski, so as to provide an improvement in rotor dynamics of the rotor of Klaus by shaping of these surfaces (Fredmonski: col 5, ll 24-44).

    PNG
    media_image2.png
    840
    1093
    media_image2.png
    Greyscale

In Reference to Claim 3
Klaus, as modified by Fredmonski, discloses the impeller according to Claim 1, wherein each of the blades (Klaus: 3) is formed such that the pair of side surfaces (Klaus Fig. 2: left and right surfaces of 3) in a cross-section along the hub surface (Klaus: annotated figure) in a region close to the hub surface approaches each other as the pair of side surfaces becomes closer to a radial outer side (Klaus: toward B1) in the direction of the axis (Klaus: 10).
In Reference to Claim 6
Klaus, as modified by Fredmonski, discloses a rotary machine (Klaus: turbocharger, see abstract) comprising: the impeller (Klaus: 1) according to Claim 1; and a rotating shaft 
In Reference to Claim 16
Klaus, as modified by Fredmonski, discloses the impeller according to Claim 1, wherein each of the blades (Klaus: 3) is formed such that the pair of side surfaces (Klaus Fig. 2: left and right surfaces of 3) in a cross-section perpendicular (Klaus: along 9) to the axis (Klaus: 10) approaches each other as the pair of side surfaces becomes closer to a radial outer side (Klaus: toward B1) of the rotating shaft (Klaus: 11, Klaus).

Claim(s) 4, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over WIPO Document WO 2014/016084 (and relying on US Patent 10,253,633 as official English translation) to Klaus et al. (Klaus) in view of US Patent 5,408,747 to Fredmonski et al. (Fredmonski) as applied to claim 1 above, and further in view of US Patent Application Publication 2012/0124994 to Hommes et al. (Hommes).
In Reference to Claim 4
Klaus, as modified by Fredmonski, discloses the impeller according to Claim 1, except, “… wherein the impeller body and the blades are formed of a complex material including a resin and reinforcing fibers ...”
Hommes is also related to a composite impeller (Fig. 1: 10, see also abstract) with a plurality of blades (Fig. 1: 26) extending from a hub surface (Fig. 1: 20) of a hub (Fig. 1: 12), as the claimed invention, and teaches wherein the impeller body (of 10) and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the impeller of Klaus as modified wherein the impeller body and the blades are formed of a complex material including a resin and reinforcing fibers as taught by Hommes, so as to provide the hub and blades with improved fatigue resistance characteristics and lower machining cost by forming the hub and blades of a complex material (Hommes: paragraph [0003], [0004], and [0006]).
In Reference to Claim 17
Klaus, as modified by Fredmonski, discloses the impeller according to Claim 1, wherein the hub surface (Klaus: of 2 at B1) has a concaved shape in a cross-section (Klaus Fig. 1) along the axis (Fig. 1: 10), except, “… wherein each of the plurality of blades is formed of a complex material including reinforcing fibers, and the reinforcing fibers in each of the plurality of blades are disposed so as to extend in directions orthogonal to the hub surface in the cross-section along the axis ...”
Hommes is also related to a composite impeller (Fig. 1: 10, see also abstract) with a plurality of blades (Fig. 1: 26) extending from a hub surface (Fig. 1: 20) of a hub (Fig. 1: 12), as the claimed invention, and teaches wherein each of a plurality of blades is formed of a complex material including reinforcing fibers (see abstract), and wherein a hub surface has a concaved shape (as seen in figures 2 and 3) in a cross-section along the axis (Figs. 2 and 3: axis 14 with cross sections), and the reinforcing fibers (Fig. 2: 38) in each of the plurality of blades are disposed so as to extend in various directions (see paragraph [0020]), and including orthogonal (as part of the optimized 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the impeller of Klaus wherein each of the plurality of blades formed of a complex material including reinforcing fibers, and wherein the hub surface has a concaved shape in a cross-section along the axis, and the reinforcing fibers in each of the plurality of blades are disposed so as to extend in a direction which may include orthogonal (as extending in directions of varying degrees in view of the teachings of Hommes) to the hub surface in the cross-section along the axis as taught by Hommes, so as to strengthen the composite used to form the impeller of Klaus (Hommes: paragraph [0016]).
Although Klaus as modified by Fredmonski and in view of Hommes fails to teach the exact limitation of “… to extend in a direction orthogonal to the hub surface …” it has been held in re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), that “[W]here the general conditions of a claim are disclosed in the prior art (as Hommes teaches reinforcing fibers 38 extending various directions relative to directions 25 and 29, see paragraph [0016]), it is not inventive to discover the optimum or workable ranges by routine experimentation," (see MPEP 2144.05 (II)(A)).
In Reference to Claim 18
Klaus, as modified by Fredmonski, discloses the impeller according to Claim 1, wherein the hub surface (Klaus: of 2) has a concaved shape in a cross-section (Klaus Fig. 1) wherein each of the plurality of blades is formed of a complex material including reinforcing fibers, and the reinforcing fibers in each of the plurality of blades are disposed so as to extend in directions orthogonal to the hub surface in the cross-section along the axis at least in a central region of the hub surface with respect to a direction of the axis …”
Hommes is also related to a composite impeller (Fig. 1: 10, see also abstract) with a plurality of blades (Fig. 1: 26) extending from a hub surface (Fig. 1: 20) of a hub (Fig. 1: 12), as the claimed invention, and teaches wherein each of a plurality of blades is formed of a complex material including reinforcing fibers (see abstract), and wherein a hub surface has a concaved shape (Figs. 2 and 3) in a cross-section along the axis (Figs. 2 and 3: axis 14 with cross sections), and the reinforcing fibers (Fig. 2: 38) in each of the plurality of blades are disposed so as to extend in various directions (see paragraph [0020]), and including orthogonal (as part of the optimized direction, see end of paragraph [0020]), to the hub surface in the cross-section along the axis at least in a central region (in all regions including central region) of the hub surface with respect to a direction of an axis.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the impeller of Klaus wherein each of the plurality of blades is formed of a complex material including reinforcing fibers, and wherein the hub surface has a concaved shape in a cross-section along the axis, and the reinforcing fibers in each of the plurality of blades are disposed so as to extend in a direction which may include orthogonal (as extending in directions of varying degrees in view of the teachings of Hommes) to the hub surface in the cross-section along the axis 
Although Klaus as modified by Fredmonski and in view of Hommes fails to teach the exact limitation of “… to extend in a direction orthogonal to the hub surface …” it has been held in re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), that “[W]here the general conditions of a claim are disclosed in the prior art (i.e. as Hommes teaches reinforcing fibers 38 extending various directions relative to directions 25 and 29, see paragraph [0016] of Hommes), it is not inventive to discover the optimum or workable ranges by routine experimentation," (see MPEP 2144.05 (II)(A)).

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, as cited in the Notice of References Cited, are cited to show impeller rotors and blades and form of side surfaces of impeller blades.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE A LAMBERT whose telephone number is (571)270-3516.  The examiner can normally be reached on Monday - Thursday 9 am - 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David E Sosnowski can be reached on (571)270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WAYNE A LAMBERT/Examiner, Art Unit 3745                                                                                                                                                                                                        
/DAVID HAMAOUI/Primary Examiner, Art Unit 3747